DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-3 and 5-21 are allowed.

The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Prémont et al. (US #2019/0073999) in view of Pleschka et al. (DE #102016212647 A1) further in view of Seuss (DE #10-2013-016806 A1) teaches a method comprising:
receiving, by a computing device and from a plurality of microphones, one or more indications of first speech detected in a plurality of listening zones;
determining, based on the one or more indications of the first speech, that the first speech comprises a keyword;
determining a direction associated with the keyword.

But Prémont et al. in view of Pleschka et al. further in view of Seuss fails to teach a method comprising:
detecting, using an acoustic beam formed by at least some of the plurality of microphones, pointed in the direction associated with the keyword, and having a width 
recognizing the second speech to generate an indication of recognized speech.

These limitations, in combination with the remaining limitations of independent Claims 1, 10, and 15 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651